Pillsbury, P. J. I concur in the judgment, but dissent from the proposition that the evidence that others had slipped upon the walk was admissible. It seems to me that the city would have the same right to show that their slipping was in consequence of their carelessness, as it has to defend this suit upon the ground the plaintiff was negligent. Such evidence tends to raise too many collateral issues to be determined in one case, where no good reason can exist for it, as the condition of the walk could be easily shown by direct evidence.